Citation Nr: 0830009	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, lumbar spine, mild with 
mechanical back syndrome.

2.  Entitlement to an initial rating in excess of 30 percent 
for an anxiety disorder, with some obsessive-compulsive 
features.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 until July 
1986 and from February 2003 until May 2004. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
lower back disability has been productive of subjective 
complaints of pain, and radiation bilaterally into the upper 
thighs and buttocks; objective findings include forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
no incapacitating episodes, or radiculopathy.  

2.  Throughout the rating period on appeal, the veteran's 
psychiatric disorder has been productive of symptoms 
resulting in depression and anxiety; impaired speech 
patterns, more than weekly panic attacks, inability to 
understand complex commands, and impaired judgment and 
abstract thinking have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease, lumbar 
spine, mild with mechanical back syndrome have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5242 
(2007).

2.  The criteria for a rating in excess of 30 percent for an 
anxiety disorder, with some obsessive-compulsive features 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.130, 
DC 9413 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability ratings assigned for her degenerative 
joint disease and anxiety disorder. As such, the claims 
require consideration of the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

With respect to the veteran's increased rating claim for 
degenerative joint disease of the lumbar spine, the Board 
additionally acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

I.  Increased Rating for Degenerative Joint Disease, Lumbar 
Spine

The veteran's back disability is rated at 10 percent 
disabling pursuant to DC 5242 for degenerative arthritis of 
the spine.  In order to warrant a higher rating, the evidence 
must show:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; OR,
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; OR 
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (all 
at 20 percent); OR
*	separate rating associated with objective neurological 
abnormalities under Note (1); or 
*	x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent under DC 5003).

The Board has reviewed the evidence of record and finds that 
the weight of the evidence does not support the next-higher 
20 percent rating.  Indeed, upon VA examination in June 2006, 
the veteran had forward flexion of the thoracolumbar spine to 
over 90 degrees of flexion. The examiner noted that repeated 
motion did not cause pain or decrease the veteran's range of 
motion, nor did it cause fatigability, weakness, lack of 
endurance or incoordination.  Because flexion, even 
considering pain, is not less than 60 degrees, the findings 
above do not support a 20 percent evaluation.  

Next, the combined range of motion of the veteran's 
thoracolumbar spine is greater than 120 degrees.  Based on 
findings from the June 2006 VA examination report, the total 
range of motion is 90 (flexion) + 10 (extension) + 30 (right 
lateral flexion) + 30 (left lateral flexion) + 5 (right 
rotation) + 5 (left rotation) for a total of 170 degrees, 
well above the threshold needed for a 20 percent rating.

Although an x-ray associated with the June 2006 VA 
examination noted marked straightening of the normal lumbar 
lordosis, the radiological impression indicated minimal 
degenerative change with muscle spasm.  Additionally, an 
April 2006 VA outpatient treatment record noted that an 
unenhanced MRI of the veteran's lumbosacral spine 
demonstrated no abnormality.  

The treating provider further noted that the intrapinal 
contents, spinal column and paraspinal soft tissues were 
within normal limits. As such an increase is not warranted 
based on "muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour." 

Next, in addition to a VA examination report, numerous VA 
outpatient treatment records noted complaints of back pain by 
the veteran.  For example, at the June 2006 VA examination 
she reported experiencing pain when walking or standing for 
long periods of time. She denied experiencing flare-ups of 
pain.  

In various VA outpatient treatment records from December 2005 
through July 2006, she reported lower back pain. For example, 
a June 2006 VA outpatient treatment record noted complaints 
of chronic localized lumbar pain aggravated by walking and 
running. A July 2006 VA outpatient treatment record noted 
that her low back pain was controlled with exercise and 
muscle spasm medication.  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Moreover, her reports of back pain are 
consistent with the evidence of record and are found to be 
credible.  However, despite the complaints and findings of 
pain as noted above, the evidence does not establish 
additional functional impairment such to support the next-
higher 20 percent evaluation. 

Indeed, at her June 2006 VA examination, the examiner noted 
that the veteran was able to do activities of daily living 
and used no assistive devices. Additionally, pain was not 
noted upon range of motion testing.  The examiner also noted 
that repeated motion did not cause pain or decrease in range 
of motion nor did it cause fatigability, weakness, lack of 
endurance or incoordination.  Therefore, this evidence does 
not weigh in favor of the claim for a higher rating.

In addition, a separate rating for neurological abnormality 
is not warranted.  The veteran has complained of neurological 
manifestations associated with her back disability.  For 
example, in the June 2006 VA examination report it was noted 
that the veteran complained of "radiation bilaterally into 
the upper thighs and buttocks." Additionally, VA outpatient 
treatment records from April 2006 and June 2006 noted that 
she complained of occasional pain radiating to the gluteal 
area.  

While the veteran has complained of some neurological 
deficit, the June 2006 VA examination report did not note 
radiculopathy; instead, the examination report noted that she 
had no reflex, sensory or motor defects.  Further, there was 
a negative straight leg raise test and good gluteal tone was 
noted. Additionally no paralumbar spasm or tenderness was 
found. This evidence does not support a separate rating based 
on neurological findings.

With respect to an increased rating under DC 5003, the 
evidence of record does not indicate arthritis resulting in 
occasional incapacitating episodes. Specifically, the June 
2006 VA examination report noted that the veteran had not had 
surgery for her condition, nor had there been any 
incapacitating episodes in the past twelve months. As such an 
increased rating based on DC 5003 is not for application.

Additionally, an increased rating is not for application 
under DC 5243 for intervertebral disc syndrome. Specifically, 
a June 2006 x-ray indicated that disc spaces were maintained.  
An April 2006 x-ray indicated intrapinal contents, spinal 
column and paraspinal soft tissues were within normal limits. 
As such, intervertebral disc syndrome has not been 
demonstrated and the provisions of DC 5243 are not for 
application.  

In sum, a rating in excess of 10 percent is not warranted for 
any portion of the rating period.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable and the appeal is denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Increased Rating for an Anxiety Disorder

The veteran's psychiatric disability is rated at 30 percent 
disabling pursuant to DC 9413 for anxiety disorder, not 
otherwise specified.  In order to warrant a higher rating, 
the evidence must show:

*	occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships (50 percent).

See 38 C.F.R. §4.130, DC 9413; General Rating Formula for 
Mental Disorders.

The Board has reviewed the evidence of record and finds that 
the weight of the evidence does not support the next-higher 
50 percent rating.  

The overall evidence of record does not indicate that the 
veteran's psychiatric disorder has caused speech or thought 
disorders.  To the contrary, a June 2006 VA examination 
report noted that her speech was of normal tone and rate.  
Additionally, VA outpatient treatment records in January 
2006, February 2006, and July 2006 all noted normal speech.  

Next, the weight of the evidence does not indicate that the 
veteran experienced panic attacks more than once a week. 
Specifically, in the June 2006 VA examination, panic attacks 
were not noted, although she reported feeling anxious "off 
and on" periodically.  Additionally, while an October 2006 
VA outpatient treatment record noted that she described two 
episodes of stabbing chest pain, a sense of loss of control 
and a fear of dying, panic attacks were not diagnosed. 

The Board has also considered the veteran's October 2006 
notice of disagreement where she indicated that she has had 
panic attacks at least twice a week. Additionally, the Board 
has considered a February 2007 correspondence where the 
veteran indicates that she is suffering from panic attacks.  
Treatment records in the claims file however, do not 
corroborate a diagnosis of panic attacks. 

Next, the evidence does not support a finding that she had 
difficulty in understanding complex commands.  To the 
contrary, a June 2006 VA examination report noted that she 
was coherent, intelligent, and goal-directed in her thinking.  
The evidence of record also fails to indicate significant 
memory impairment.  Upon VA examination in June 2006 it was 
noted that her cognitive functions were intact.  Intact 
cognitive function was also noted in a July 2006 VA 
outpatient treatment record.  

Further, while the veteran expressed at her June 2006 VA 
examination that she would check things periodically, such as 
whether she has turned out the lights, sometimes repeatedly, 
and at times felt that she needed to make a list to help her 
get organized, the examiner noted that she was able to 
perform her activities of daily living well.  

Next, although a VA treatment record in July 2006 indicated 
that the veteran's insight was fair, the June 2006 VA 
examination report noted that she was capable of insight and 
her judgment was intact.  Further it was noted that she had 
appropriate affect. Appropriate affect was also noted in a 
July 2006 VA outpatient treatment record.   Several VA 
outpatient treatment records, including one from February 
2006 and another from July 2006, noted that her thought 
content included obsessions.  The June 2006 VA examination 
report noted that her thought content was negative for 
psychotic symptoms. She denied hallucinations in a July 2006 
VA outpatient treatment record.

Additionally, the record fails to reflect suicidal or 
homicidal intent.  Although a June 2006 VA outpatient 
treatment record noted that the veteran had previous suicidal 
ideation in 2004 and once in 2005, she indicated that she did 
not have plans, intent or previous attempts of suicide.  The 
June 2006 VA examination report noted no suicidal thinking.  

The evidence also fails to identify inappropriate behavior 
other than feeling anxious and depressed.  The evidence does 
reflect normal personal hygiene, and orientation to person, 
place and time.  Despite the mood disturbances detailed 
above, the overall evidence does not show that the veteran's 
psychiatric disorder warrants the next-higher 50 percent 
evaluation under the general rating formula for mental 
disorders.  

In concluding that a disability rating in excess of 30 
percent is not warranted, the Board has also considered the 
veteran's Global Assessment of Functioning (GAF) scores 
assigned in a July 2006 VA examination and in various VA 
outpatient treatment records.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  

Here, the July 2006 VA examination revealed a GAF score of 
62, while VA outpatient treatment records revealed the 
following scores: January 2006 (GAF 65), February 2006 (GAF 
60), April 2006 (GAF 69) and July 2006 (GAF 60).  In this 
regard, the Board notes that scores ranging from 51-60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

The Board also notes that scores ranging from 61-70 reflect 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

In this case, the objective evidence of record is consistent 
with the reported GAF scores in the 60s and reflects no more 
than occupational and social impairment with occasional 
decrease in work efficiency but generally functioning 
satisfactorily.  Thus, the GAF scores are consistent with the 
veteran's actual disability picture here.

In conclusion, there is no basis for an evaluation in excess 
of 30 percent for an anxiety disorder, with some obsessive-
compulsive features for any portion of the rating period on 
appeal. As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 

As to both claims, the Board has considered the veteran's 
written statements that her disabilities are worse than that 
contemplated by the assigned ratings in effect.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App. at 
470. As a lay person, however, the veteran is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that her symptoms 
are of such severity as to warrant higher ratings for her 
back and psychiatric disabilities however, disability ratings 
are made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record. Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, more probative than the veteran's assessment of 
the severity of her disabilities.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007).  Although the veteran has indicated in a 
February 2007 statement that she cannot function in a working 
environment, the Board finds that her disabilities have not 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedule standards utilized to evaluate the severity of her 
disabilities.  

In fact, in the June 2006 VA psychiatric examination report, 
the veteran indicated that since returning from Iraq in 2004, 
she had not worked in anything besides being in the Reserves 
and going to meetings.  She further reported that there were 
just too many things for her to do to consider doing any work 
since she felt behind and had a lot to keep up with at home.  
As such, her report of being unable to work is contradicted 
by the objective evidence. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from her disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
treatment records and she was afforded VA examinations in 
June 2006. The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER
.
An initial evaluation in excess of 10 percent for 
degenerative joint disease, lumbar spine, mild with 
mechanical back syndrome is denied.

An initial evaluation in excess of 30 percent for an anxiety 
disorder, with some obsessive-compulsive features is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


